Citation Nr: 0201742	
Decision Date: 02/22/02    Archive Date: 02/25/02

DOCKET NO.  00-00 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for a 
service-connected right elbow disability.

2.  Entitlement to an effective date earlier than May 1, 
1999, for the award of service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to Dependents' Educational Assistance 
benefits under 38 U.S.C.A. Chapter 35.


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Army from January 
27, 1971 to January 17, 1973.  He had full-time service in 
the Army National Guard (ARNG), in the Active Guard Reserve 
(AGR) under the authority of 32 U.S.C.A. § 502(f), from 
August 1, 1981 to November 20, 1990; such is considered 
active duty for training (ACDUTRA) for VA purposes.  He had 
active duty in the Army from November 21, 1990 to May 13, 
1991.  The veteran also had full-time duty in the ARNG, in 
the AGR under the authority of 32 U.S.C.A. § 502(f), from May 
14, 1991 to April 30, 1999; such is ordinarily considered 
ACDUTRA for VA purposes, but it is deemed to be converted to 
active service for VA purposes since he has service-connected 
disabilities based on such period of service.

This matter comes before the Board of Veterans' Appeals 
(Board) partly from a May 1999 RO rating decision that 
granted service connection and a 0 percent rating for 
residuals of a right elbow injury with traumatic arthritis, 
effective May 1, 1999; the veteran appealed for a higher 
rating.  An RO hearing was held in November 1999.  In 
December 1999, the RO assigned a higher rating of 10 percent 
for residuals of a right elbow injury with traumatic 
arthritis, effective May 1, 1999; the veteran continues to 
appeal for a higher rating.  A May 2000 RO decision granted 
service connection for PTSD, effective May 1, 1999; the 
veteran appeals for an earlier effective date for service 
connection for this condition.  He also appeals a May 2000 RO 
decision which denied eligibility for Dependents' Educational 
Assistance benefits under 38 U.S.C.A. Chapter 35.  A Board 
videoconference hearing was held in May 2001.

The Board notes that the veteran was previously represented 
by a private attorney whose authority to represent claimants 
before the VA was revoked as to all of his cases by the VA's 
Office of General Counsel in October 2001.  In November 2001, 
the Board corresponded with the veteran regarding this 
matter, and he was offered an opportunity to appoint another 
representative, but he did not do so.


FINDINGS OF FACT

1.  Since the effective date for service connection, the 
veteran's service-connected residuals of a right elbow injury 
with traumatic arthritis have been manifested by complaints 
of pain on activity, but with full range of motion without 
pain shown on examination.

2.  The veteran's last period of extended active service 
ended on April 30, 1999.  The RO subsequently granted service 
connection for PTSD, effective May 1, 1999.

3.  The veteran has multiple service-connected disabilities 
with a combined compensation rating of 70 percent.  He is 
also rated as having a total disability based on individual 
unemployability (TDIU) due to the service-connected 
conditions, but the RO found that such total rating is not 
permanent in nature.  He claims Chapter 35 educational 
benefits for his dependents.  Currently it is not reasonably 
certain that the veteran's TDIU will continue throughout his 
life.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of a right elbow injury with traumatic arthritis 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010, 5206, 5207, 5213 
(2001).

2.  The criteria for an effective date earlier than May 1, 
1999, for an award of service connection for PTSD, have not 
been met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 
(2001).

3.  The veteran's TDIU rating is not permanent in nature, and 
thus there is no eligibility for Chapter 35 educational 
benefits for dependents.  38 U.S.C.A. § 3501 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.340, 3.807, 4.15, 20.3021 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

Service personnel records show the veteran served on active 
duty in the Army from January 27, 1971 to January 17, 1973.  
He had full-time service in the ARNG, in the AGR under the 
authority of 32 U.S.C.A. § 502(f), from August 1, 1981 to 
November 20, 1990; such is considered ACDUTRA for VA 
purposes.  He had active duty in the Army from November 21, 
1990 to May 13, 1991.  The veteran also had full-time duty in 
the ARNG, in the AGR under the authority of 32 U.S.C.A. 
§ 502(f), from May 14, 1991 to April 30, 1999; such is 
ordinarily considered ACDUTRA for VA purposes, but it is 
deemed to be converted to active service for VA purposes 
since he has service-connected disabilities based on such 
period of service.

Service connection and a 0 percent rating were granted for a 
low back disability by an October 1991 RO decision.  This 
condition was rated 10 percent by an April 1993 RO decision, 
and 20 percent by a March 1993 RO decision.

Medical records in September 1993 note the veteran had been 
recurrently injuring his right elbow.  An X-ray report showed 
unremarkable general mineralization, but no definite acute 
fracture.  There was more prominent osteophytosis at the 
triceps insertion.  An assessment was given of calcification 
secondary to recurrent trauma.  According to a February 1994 
medical report, the veteran indicated that he had been having 
soreness of his right elbow on and off since the 1993 injury.  

On VA examination in April 1994, the doctor diagnosed the 
veteran with chronic PTSD, but he also noted in the 
examination report that it was difficult to elicit specific 
traumatic events.  

The RO denied service connection for PTSD in May 1994, on the 
grounds that there was no verifiable evidence that he had 
experienced a psychologically traumatic event.  In June 1994, 
the veteran filed a notice of disagreement with the decision.  
In December 1994, the RO issued the veteran a statement of 
the case.  The veteran did not perfect his appeal of the May 
1994 rating decision with a timely substantive appeal, and 
the decision became final.

According to a September 1998 mental health clinic note, the 
veteran was diagnosed with PTSD and assessed a score of 65-60 
on the Global Assessment of Functioning scale (GAF scale).  
He was described as having had a history of PTSD for several 
years, with chronic PTSD symptoms that were worsened by 
depressive symptoms; his PTSD was deemed moderate and he was 
noted as still being able to work during depressive periods.  
On a subsequent PTSD evaluation that month, his GAF scale 
score was 55.

A November 1998 VA X-ray showed mild degenerative changes of 
the right elbow.

On examination in December 1998, his right elbow was tender 
to palpation over the olecranon, but there was no tenderness 
over the medial or lateral epicondylar regions.  He had full 
range of motion, and strength and sensation were intact.  In 
addition, no edema or deformity was visible.  The impression 
was residuals of a right elbow injury with degenerative 
changes.

He underwent treatment in April 1999 because of Grave's 
disease.  Subsequently, he began treatment for related 
hypothyroidism and was placed on a thyroxine replacement 
regimen.

In a May 1999 rating decision, the RO awarded service 
connection and a 0 percent rating for residuals of a right 
elbow injury with traumatic arthritis, effective May 1, 1999.  
The RO also granted service connection and a 0 percent rating 
for tinnitus.

On VA examination in September 1999, the veteran complained 
of pain involving the right elbow.  The physical examination 
showed no gross deformity or tenderness on palpation of the 
right elbow.  Flexion was from zero to 145 degrees; forearm 
supination was to 85 degrees; forearm pronation was to 80 
degrees.  The impression was residuals of an injury to the 
right elbow with traumatic arthritis.  The accompanying X-ray 
report revealed osteoarthritic spurring about the olecranon, 
but the bones were otherwise unremarkable, and no joint 
effusion was seen.  The radiographic impression was minimal 
osteoarthritic spurring about the right elbow.  

On outpatient treatment in November 1999, he complained of 
pain in both elbows. 

The veteran and his spouse testified before a hearing officer 
of the RO in November 1999.  He testified that the right 
elbow ached.  He said that it was not really painful; rather 
it was sore when he would hit something or squeeze it.  

In December 1999, the RO increased the service-connected low 
back disability rating to 40 percent.  The RO assigned a 
higher 10 percent rating, effective May 1, 1999, for service-
connected residuals of a right elbow injury with traumatic 
arthritis.  The RO also assigned a higher 10 percent rating 
for service-connected tinnitus.

The veteran underwent a VA medical examination in March 2000.  
At that time, strength and muscle tone of all major muscle 
groups in the upper extremities were within normal limits, 
and there was no atrophy or fasciculation.  The diagnoses 
included very mild left carpal tunnel syndrome, and mild to 
moderate right carpal tunnel syndrome, both secondary to 
hyperthyroidism.  On VA psychiatric examination, the veteran 
noted he had been married for the past 30 years.  He 
indicated he had not worked since leaving the National Guard.  
He said he was not working due to back, eye, and carpal 
tunnel problems.  He said he tried to stay active, walking 
and washing cars, and he would visit his brother.  He was 
diagnosed with chronic PTSD and assigned a GAF scale score of 
55.  In an April 2000 note, the VA psychiatric examiner 
commented that PTSD might interfere with ideal job 
functioning but would not necessarily prevent employment.  

In a May 2000 rating decision, the RO awarded service 
connection and a 30 percent rating for PTSD, effective May 1, 
1999.  In that decision, the RO also granted service 
connection for hypothyroidism, with a 10 percent rating, 
right carpal tunnel syndrome, with a 10 percent rating, and 
left carpal tunnel syndrome, with a 0 percent rating.  As 
noted, the veteran is also service-connected for a low back 
disability, rated 40 percent, a right elbow condition, rated 
10 percent, and tinnitus, rated 10 percent.  The combined 
compensation rating for all service-connected disabilities is 
70 percent.  In the May 2000 decision, the RO granted the 
veteran a TDIU rating.  The RO found that the TDIU rating was 
not permanent in nature, and thus eligibility of dependents 
for Chapter 35 educational benefits was denied.

Ongoing outpatient records, dated into 2001, show routine 
treatment for service-connected and non-service-connected 
conditions.  The file shows the veteran was born in March 
1946.

The veteran testified at a videoconference hearing before the 
Board in May 2001.  He said that his right elbow, which is 
his dominant or major hand, caused pain and impaired his 
strength.  He also described some difficulties when lifting 
items, such as a duffel bag, and he stated that the right 
elbow pain had worsened over the years.  With regard to the 
effective date for service connection for PTSD, he indicated 
that PTSD had been noted on examination in 1994 and that he 
had received some treatment from a PTSD counselor since the 
mid-1990s.  He essentially claimed his TDIU rating was 
permanent, as required for Chapter 35 educational benefits 
for dependents.  The veteran noted he had many years of ARNG-
AGR service before retiring from service in 1999.
 

II.  Legal analysis

Through discussions in the rating decisions, statements of 
the case, and supplemental statements of the case, the 
veteran has been notified of the evidence needed to 
substantiate his claims.  The veteran has been provided VA 
examinations and identified treatment records have been 
obtained.  The Board is satisfied that the notice and duty to 
assist provisions of the law have been satisfied.  
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).

A.  Higher rating for right elbow disability

A 10 percent rating has been assigned for the right elbow 
disability since May 1, 1999, and the veteran is seeking a 
higher rating.  This is an initial rating case, on the 
granting of service connection, and thus different percentage 
ratings for the disability may be assigned for different 
periods of time, since the effective date of service 
connection, based on the facts found (so-called "staged 
ratings").  Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

Degenerative or traumatic arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  When there is arthritis with at least some 
limitation of motion, but to a degree which would be 
noncompensable under a limitation-of-motion code, a 10 
percent rating will be assigned for each affected major joint 
or group of minor joints.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010.

Normal flexion/extension of the elbow is from zero degrees to 
145 degrees.  Normal forearm pronation is from zero degrees 
to 80 degrees, and normal supination is from zero degrees to 
85 degrees.  38 C.F.R. § 4.71, Plate I.

Limitation of flexion of the major forearm to 110 degrees is 
rated as noncompensable; major forearm flexion limited to 100 
degrees is rated as 10 percent disabling; and major forearm 
flexion limited to 90 degrees is rated as 20 percent 
disabling.  38 C.F.R. § 4.71a, Code 5206.

Limitation of extension of the major forearm to 45 degrees or 
to 60 degrees is rated as 10 percent disabling; and extension 
limited to 75 degrees is rated as 20 percent disabling.  38 
C.F.R. § 4.71a, Code 5207.

For impairment of supination and pronation, a 10 percent 
rating is warranted where supination of the major side is 30 
degrees or less.  A 20 percent rating is warranted where 
motion is lost beyond the last quarter of arc and the hand 
does not approach full pronation.  38 C.F.R. § 4.71a, DC 
5213.

On examination in 1998, the veteran's right elbow was tender 
to palpation over the olecranon, but there was no tenderness 
over the medial or lateral epicondylar regions.  He had full 
range of motion, and strength and sensation were intact.  On 
examination in 1999, the veteran complained of pain involving 
the right elbow.  The physical examination showed no gross 
deformity or tenderness on palpation of the right elbow.  
Flexion was from zero to 145 degrees; forearm supination was 
to 85 degrees; forearm pronation was to 80 degrees.  The 
impression was residuals of an injury to the right elbow with 
traumatic arthritis.  X-rays showed minimal osteoarthritic 
spurring about the right elbow.  

In regard to the arthritis of the right elbow with limitation 
of motion, the medical evidence shows that the veteran has 
degenerative changes in the elbow, which are confirmed by X-
rays.  The most recent VA examinations have described full 
range of motion of the right elbow and have not identified 
any particular limitation of motion due to pain on use or 
flare-ups.  The full range of motion elicited on examination 
was achieved without any report of pain on motion.  Under 
limitation-of-motion codes, the findings overall warrant a 
noncompensable rating, although the condition is currently 
rated 10 percent.  Even considering the possibility of pain 
on activity, there is still no objective evidence of limited 
motion due to pain on use or during flare-ups to the extent 
required for more than a 10 percent rating under the 
limitation-of-motion codes.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evidence shows 
that at no time since the effective date of service 
connection has the right elbow condition been more than 10 
percent disabling, and thus higher staged ratings are not 
warranted.  Fenderson, supra.  

The veteran has also argued that he should receive a higher 
evaluation for the right elbow disability on an 
extraschedular basis.  However, there is no evidence at all 
of marked interference with employment due to this condition, 
frequent hospitalizations for this condition, or similar 
factors showing an exceptional or unusual right elbow 
disability picture.  The Board does not have the authority to 
assign an extraschedular rating in the first instance, and 
under the circumstances of this case there is no basis for 
the Board to refer this issue to the appropriate VA officials 
for extraschedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  Bagwell v. Brown, 9 Vet.App. 337 (1996).

As the preponderance of the evidence is against the veteran's 
claim for a rating higher than 10 percent for a right elbow 
disability, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

B.  Earlier effective date for service connection for PTSD

The RO awarded service connection and compensation for PTSD 
effective May 1, 1999, and the veteran asserts an earlier 
effective date should be assigned.

The veteran contends that the effective date for service 
connection for PTSD should go back to 1994.  He did not 
timely perfect an appeal of a 1994 RO decision which denied 
service connection for PTSD, and thus such decision is final.  
38 U.S.C.A. § 7105.

More significantly, however, the file shows that the veteran 
had "active service" for many years until retiring on April 
30, 1999, and thus service connection for PTSD is precluded 
before May 1, 1999.

Service personnel records show the veteran served on "active 
duty" (as defined in 38 U.S.C.A. § 101(21)) in the Army from 
January 27, 1971 to January 17, 1973.  "Active duty" is one 
of the types of service which is considered "active service."  
See 38 U.S.C.A. § 101(24).

The veteran also had full-time service in the ARNG, in the 
AGR under the authority of 32 U.S.C.A. § 502(f), from August 
1, 1981 to November 20, 1990.  It should be noted that, 
regardless of the terminology used by the service department 
when describing the nature of this service, for VA purposes 
this service is considered "active duty for training" 
(ACDUTRA), since it was full-time ARNG service under the 
authority of 38 U.S.C.A. § 502.  See 38 U.S.C.A. 
§ 101(22)(C).  

The veteran had additional "active duty" (as defined in 
38 U.S.C.A. § 101(21)) in the Army from November 21, 1990 to 
May 13, 1991, when his unit was activated during the Persian 
Gulf War.  This period of active duty is considered to be 
"active service."  38 U.S.C.A. § 101(24).

Continuously thereafter, the veteran had full-time duty in 
the ARNG, in the AGR under the authority of 32 U.S.C.A. 
§ 502(f), from May 14, 1991 to April 30, 1999.  This 
ordinarily would be considered ACDUTRA for VA purposes, in 
accordance with 38 U.S.C.A. § 101(22)(C).  However, pursuant 
to 38 U.S.C.A. § 101(24), since some of the veteran's 
established service-connected conditions are based on this 
period of service, this period of ACDUTRA is deemed to be 
converted to "active service" for VA purposes.

In view of the above, the veteran's last continuous period of 
"active service" for VA purposes ran from November 21, 1990 
to April 30, 1999.

The effective date of an award of service connection and 
compensation is the day following the date of separation from 
active service, if an application is received within one year 
after separation from active service; otherwise, the 
effective date will be the date of VA receipt of the claim, 
or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2).

Given these effective date rules, and since the veteran's 
last extended period of "active service" did not end until 
April 30, 1999, service connection for PTSD may be effective 
no earlier than the day after such service, namely on May 1, 
1999, which is the date assigned by the RO.  The law, not the 
evidence, is determinative of the outcome of this issue, and 
as a matter of law, there is no entitlement to an earlier 
effective date for service connection for PTSD.  Sabonis v. 
Brown, 6 Vet.App. 426 (1994).

C.  Chapter 35 Educational Benefits

As applicable to the present case, eligibility for Chapter 35 
educational benefits for a veteran's dependents requires that 
there be a total rating for service-connected disabilities, 
and that such total rating be permanent in nature.  38 
U.S.C.A. § 3501; 38 C.F.R. §§ 3.807, 21.3021.

Permanence of total disability will be taken to exist when 
such impairment is reasonably certain to continue throughout 
the life of the disabled person.  The permanent loss or loss 
of use of both hands, or of both feet, or of one hand and one 
foot, or of the sight of both eyes, or becoming permanently 
helpless or bedridden constitutes permanent total disability.  
Diseases and injuries of long standing which are actually 
totally incapacitating will be regarded as permanently and 
totally disabling when the probability of permanent 
improvement under treatment is remote.  Permanent total 
disability ratings may not be granted as a result of any 
incapacity from acute infectious disease, accident, or 
injury, unless there is present one of the recognized 
combinations or permanent loss of use of extremities or 
sight, or the person is in the strict sense permanently 
helpless or bedridden, or when it is reasonably certain that 
a subsidence of the acute or temporary symptoms will be 
followed by irreducible totality of disability by way of 
residuals.  The age of the disabled person may be considered 
in determining permanence.  38 C.F.R. §§ 3.340(b), 4.15.

The veteran's established service-connected conditions (and 
ratings) are: a low back condition (40 percent), PTSD (30 
percent), a right elbow condition (10 percent), tinnitus (10 
percent), hypothyroidism (10 percent), right carpal tunnel 
syndrome (10 percent), and left carpal tunnel syndrome (0 
percent).  The combined disability rating (see 38 C.F.R. 
§ 4.25) is 70 percent.  The RO has assigned a TDIU rating, 
but has found that such rating is not permanent in nature.

While the veteran currently has a TDIU rating, most of his 
service-connected disabilities are not static in nature, and 
there is a good chance that they will improve with treatment.  
The veteran is now only 55 years old, and he just retired 
from service in the recent past.  Given his age and the 
nature of his service-connected conditions, it is not 
reasonably certain that his TDIU will continue throughout the 
remainder of his life.  The Board finds that permanence of 
the veteran's TDIU is not shown, and thus there currently is 
no Chapter 35 educational benefits eligibility for his 
dependents.

The preponderance of the evidence is against this claim; thus 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.







ORDER

A higher rating for a right elbow disability is denied.

An earlier effective date for service connection for PTSD is 
denied.

Chapter 35 educational benefits for dependents is denied.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

